              Case 2:18-cv-01358-TSZ Document 109 Filed 06/11/20 Page 1 of 2




 1                                                               THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT TACOMA

 8     CLINTON E. CASEY                                          NO. 2:18-cv-01358-TSZ

 9                            Plaintiff,
                                                                 STIPULATION AND ORDER OF
10                                                               DISMISSAL WITH PREJUDICE AS TO
       v.                                                        DEFENDANT P-G INDUSTRIES, INC.
11
       ALCOA CORPORATION, et al.,
12
                             Defendants.
13

14
                                               STIPULATION
15
             Plaintiff CLINTON E. CASEY (“Plaintiff”) and Defendant P-G Industries, Inc. by and
16
     through their counsel of record, stipulate that all claims of the Plaintiff against P-G Industries, Inc.
17
     only may be dismissed with prejudice, and without costs or attorneys fees as to any party in the
18
     above-captioned matter, reserving to Plaintiff his claims against the other parties.
19

20     Dated this 5th day of June, 2020                    Dated this 5th day of June, 2020

21     FOLEY & MANSFIELD, PLLP                             BERGMAN DRAPER OSLUND UDO, PLLC

22                                                         By: s/Matthew P. Bergman
       By: s/ Brian B. Smith                               Matthew P. Bergman, WSBA #20894
23                                                         Justin Olson, WSBA #51332
24     Brian B. Smith, WSBA #45930                         Attorneys for Plaintiff
       Kyle A. Jones, WSBA #50838
25     asbestos-sea@foleymansfield.com
       Attorneys for Defendant P-G Industries, Inc.


      STIPULATION AND ORDER OF                                          Foley & Mansfield, PLLP
      DISMISSAL WITH PREJUDICE AS TO                    Page 1          999 Third Avenue, Suite 3760
      DEFENDANT P-G INDUSTRIES, INC..                                   Seattle, WA 98104
      2:18-CV-01358-TSZ                                                 Telephone: (206) 456-5360
              Case 2:18-cv-01358-TSZ Document 109 Filed 06/11/20 Page 2 of 2




 1                                      ORDER OF DISMISSAL
 2          THIS MATTER having come before the Court on the stipulation of the undersigned parties,
 3   now, therefore, it is hereby
 4          ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims against Defendant P-G
 5   Industries, Inc. only are hereby dismissed with prejudice and without costs or attorneys’ fees to any
 6   party hereto.
 7          DONE this 11th day of June, 2020.
 8

 9                                                        A
                                                          Thomas S. Zilly
10
                                                          United States District Judge
11

12
      Presented by:                                     Approved for Entry, Notice of Presentation
13                                                      Waived:
14    FOLEY & MANSFIELD, PLLP                           BERGMAN DRAPER OSLUND UDO,
15                                                      PLLC
      By: s/ Brian B. Smith
16                                                       By: s/ Matthew P. Bergman
      Brian B. Smith, WSBA #45930
                                                        Matthew P. Bergman, WSBA #20894
17    Kyle A. Jones, WSBA #50838
                                                        Justin Olson, WSBA #51332
      asbestos-sea@foleymansfield.com
                                                        service@bergmanlegal.com
18    Attorneys for Defendant P-G Industries, Inc.
                                                        Attorneys for Plaintiff
19

20

21

22

23

24

25



      STIPULATION AND ORDER OF                                        Foley & Mansfield, PLLP
      DISMISSAL WITH PREJUDICE AS TO                  Page 2          999 Third Avenue, Suite 3760
      DEFENDANT P-G INDUSTRIES, INC..                                 Seattle, WA 98104
      2:18-CV-01358-TSZ                                               Telephone: (206) 456-5360
